ORDER

PER CURIAM.
Jerome Tate (Appellant) appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of carrying a concealed weapon, Section 571.030.1,1 and possession of a controlled substance, Section 195.202. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.